Citation Nr: 0615495	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  05-01 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder, now claimed as herniated nucleus pulposus L5-S1, 
status post discectomy and lateral fusion.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1990 to 
September 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Denver, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO reopened the claim and denied service 
connection for low back injury also claimed as herniated 
nucleus pulposus L5-S1, status post discectomy and lateral 
fusion.

A video conference hearing before the Board was scheduled for 
the veteran in February 2006, but the veteran cancelled his 
request for a hearing in January 2006 in writing.  38 C.F.R. 
§ 20.704(e) (2005).  Thus, there is no hearing request 
pending at this time.


FINDINGS OF FACT

1.  Service connection for low back injury was denied by the 
RO in a July 1996 rating decision.  The veteran did not 
appeal the decision.

2.  The evidence received since the July 1996 rating decision 
was not previously of record, and relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for low back injury, now claimed as herniated 
nucleus pulposus L5-S1, status post discectomy and lateral 
fusion, and service.

3.  There is no competent evidence of a nexus between low 
back injury, also claimed as herniated nucleus pulposus L5-
S1, status post discectomy and lateral fusion, and service.




CONCLUSIONS OF LAW

1.  The July 1996 rating decision which denied service 
connection for low back disability is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 20.302(b) (2005).

2.  The evidence received since the July 1996 rating decision 
which denied service connection for low back injury is new 
and material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  Low back injury, also claimed as herniated nucleus 
pulposus L5-S1, status post discectomy and lateral fusion was 
not incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the April 2003 letter.  In the April 2003 
letter, VA informed the veteran that in order to substantiate 
a claim for service connection, the evidence needed to show 
he had a current disability, a disease or injury in service, 
and evidence of a nexus between the post service disability 
and the disease or injury in service, which was usually shown 
by medical records and medical opinions.

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
No. 04-181, which establishes new requirements regarding the 
VCAA notice and reopening claims.  The Court held that the 
VCAA notice must include the bases for the denial in the 
prior decision and VA must respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id.  Therefore, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding 
evidence is material if it is relevant to and probative of an 
issue that was a specified basis for the last final 
disallowance).

In the present appeal, the VCAA notice to the veteran did not 
include a description of what evidence would be necessary to 
substantiate the element(s) required to establish service 
connection that were found insufficient in the previous 
denial.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The veteran's claim is being reopened due to 
submission of new and material evidence and the RO's failure 
to inform the veteran of the evidence needed to reopen his 
claim is harmless error.

Additionally, it must be noted that the veteran is aware of 
the evidence necessary to substantiate a claim for service 
connection.  The veteran stated in his February 2003 
statement that during Marine combat training and infantry 
school, he would go on several hikes, run with full packs, 
and endured many training exercises such as fast roping and 
jumping out of helicopters.  After approximately two years, 
the veteran explained that his back started to become 
troublesome, and the pain became more intense through his 
years of service, which caused his current low back disorder.  
These allegations, if true, would substantiate a claim for 
service connection.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession that 
pertained to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal should the claim be granted.  Despite the inadequate 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
In connection with the current appeal, VA has obtained all 
service medical records and private treatment reports from 
June 1997 to January 2003.  VA has also provided the veteran 
with an examination in connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Criteria
A.  New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

At the time of the July 1996 rating decision, which denied 
service connection for low back disability, the evidence of 
record consisted of the veteran's service medical records 
from March 1990 to July 1994, a copy of the veteran's DD Form 
214 and the veteran's application for compensation benefits.  
The veteran asserts in his February 2003 personal statement 
that he developed low back pain in service.  The veteran 
explained that in 1993, during "Macrest," a week long event 
of operations for Marines, he developed low back pain as a 
result of the daily operations performed by his battalion.  
The veteran attributes his low back pain to service.

In the July 1996 rating decision, the RO denied the claim 
stating there was no medical evidence that a chronic 
disability existed.  The RO stated that the separation 
examination was silent for complaints of back problems, and 
the claimed condition was not shown by the evidence of 
record.  The veteran was notified of the denial in a July 
1996 letter, including his appeal rights, and he did not 
appeal the decision.  Thus, it is final.  See 38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.

The Board has reviewed the evidence of record and finds that 
the veteran has submitted new and material evidence to reopen 
the claim for service connection for low back injury.  
Specifically, the veteran has brought forth private medical 
records and a statement by LM that explains his low back 
injury was not "acute and transitory," and the veteran has 
current back problems attributable to service.  This was part 
of the basis for the denial at the time of the July 1996 
rating decision (that the evidence was insufficient to show 
the veteran had a current disability).  In an April 2003 
statement, LM stated that the veteran has had ongoing back 
pain since 1991.  LM explained further that she would massage 
his back for hours, and assist him by helping the veteran do 
light exercises at a gym to reduce the amount of pain in his 
back, while in service.  In making the determination that the 
veteran has submitted new and material evidence, the Board 
must presume the truth of this statement.  Additionally, the 
veteran has brought forth evidence from a doctor indicating 
that the veteran had a herniated nucleus pulposus at L5-S1, 
and underwent a discectomy in November 2002.  At the time of 
the prior denial, the veteran had not brought forth competent 
evidence of a current disability.  Therefore, the claim is 
reopened and will be considered on the merits.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for low back injury.  As noted 
above, the April 2003 statement purports that the veteran did 
incur an injury to his back in service.  Even accepting the 
veteran had an injury in service, there is no competent 
evidence that the current low back disorder or residuals from 
surgery is related to service.  The May 1994 separation 
examination is silent for such complaints of low back pain, 
and the veteran reported on his May 1994 medical history as 
never having or currently having a "recurrent back pain."  
However, service medical records state that the veteran was 
treated for lumbar back strain after lifting weights in July 
1994, which post date the May 1994 examination, but service 
medical records are silent for such complaints of back pain 
thereafter while in service.  The first time low back pain is 
noted again is in the July 1999 private medical report, 
approximately five years after service.  

The record contains two medical opinions which address 
whether the veteran's low back injury is related to service.  
It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans. v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful 
that we cannot make our own independent medical 
determinations, and that we must have plausible reasons based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Evans v. West, supra; see also Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

In the October 2004 private medical report, the veteran's 
orthopaedic surgeon explained that in his opinion, there is 
evidence of a "preexisting disk disease."  The orthopaedic 
surgeon explained that the herniation was "one step in a 
continuation of the spectrum of degenerative disk disease, 
which likely predated his lifting injury sustained in 1999."  
However, the surgeon noted that since the veteran was not his 
patient prior to 1999, he did not know the exact etiology and 
causation of the "preexisting degenerative disease."  
Regardless, while he stated the veteran had a preexisting 
back condition at the time of the 1999 lifting injury, he did 
not attribute the pre-existing condition to the veteran's 
service.  In fact, he admitted he was unable to diagnose the 
etiology of the "preexisting degenerative disease."  The 
Board notes there is no indication the orthopaedic surgeon 
reviewed the veteran's service medical records or any prior 
evidence in the claims folder.

On the other hand, a VA examination was performed in July 
2003 on the veteran.  During the examination, the veteran 
reported to the examiner that since his discectomy, he has 
had "less throbbing pain and numbness."  The examiner noted 
the veteran injured his back while lifting weights in service 
in July 1994, and again in April 1999 while lifting a 
"boulder" at work.  The examiner, after reviewing the 
claims file, opined that the veteran's current back problems 
originated with his acute back injury that occurred in April 
1999, and determined that there is no additional medical 
evidence that would change the original assessment of the 
reported low back muscle strain that occurred in July 1994 
while on active duty.  

There are varying opinions as to the causal connection 
between the veteran's low back injury and service.  The Board 
does consider the October 2004 medical opinion to be 
competent medical evidence.  However, the VA examiner's 
opinion is highly probative.  The VA examiner relied on 
review of the veteran's service medical records and the 
claims file; whereas, the orthopaedic surgeon stated he could 
not determine the exact cause of the veteran's back injury.  
It has been observed that statements from doctors which are 
inconclusive as to the origin of a disease cannot be employed 
as suggestive of a linkage between the current disorder and 
the claimed incident of military service.  Warren v. Brown, 6 
Vet. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 
(1993).  It must be noted that when the veteran's back was 
evaluated in August 1999, and a medical professional was 
assessing the amount of "permanent impairment" the veteran 
had as a result of the April 1999 injury, he specifically 
determined that there was "no relevant pre-existing 
condition."  This is evidence against the finding made in 
the October 2004 opinion and is accorded high probative value 
because this examiner's statement was made near the time of 
the 1999 injury.  The July 2003 VA medical opinion does not 
attribute low back pain to service, and in fact, attributes 
it to a post-service injury.  There is no competent evidence 
to refute this finding.  Furthermore, the July 2003 opinion 
was based upon a review of the claims file, directly 
addresses the question of whether the veteran's back injury 
was incurred in service, and contains a complete rationale in 
support of its assertions.

Furthermore, in a June 2002 private medical report that 
related to the veteran's current back disorder, the veteran 
reported to the physician that since his lumbar discectomy, 
his lower back had markedly improved, and he was free of pain 
in his lower back and lower extremity from July 1999 to March 
2001.  The veteran informed the physician that the onset of 
his back pain occurred when he was involved in a motor 
vehicle accident in March 2001, and denied history of any 
previous internal injury event affecting his back.  This 
statement is against the claim for service connection for low 
back injury because he attributes his back pain to an 
accident in 2001, and not to an injury occurring in service.  
While the veteran is not competent to attribute his current 
diagnosis of low back injury to service as that would require 
a medical opinion, the veteran is competent to state when he 
started to endure low back pain resulting from an injury.  
See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  Here, 
he attributed his back pain to a post service injury.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for low back pain, and there is no 
doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990). 


ORDER



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


